Title: To George Washington from Benjamin Lincoln, 10 July 1782
From: Lincoln, Benjamin
To: Washington, George


                  
                     Dr General
                     War Office July 10, 1782
                  
                  On revolving in my mind the subject of making suitable provisions for the Invalid Officers as you recommended, I find many difficulties will attend our making that provision for them to which the services and sufferings of some of them entitle them, without doing that for others, which in justice they can have no pretentions to—I should be much obliged by your thoughts on a System which will do equal justice to the Officers of the states.
                  Genl Greene mentions that there is a dispute with respect to rank between Colo. Lees Legion and the other Corps of Horse and wishes for my Opinion—I am not enough aquainted with the usage in such cases to determine the question—which I think more properly comes before your Excellency—if you should not determine on it yourself—I wish your Excellencys thoughts on that subject.
                  At the request of Mrs Edwards I enclose you her letter to Sir Guy Carleton which she wishes may be forwarded to him—I have the honor to be your Excelency’s Obt Sert
                  
                     B. Lincoln
                  
               